Citation Nr: 1024307	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lumbar spine disability 
based on aggravation.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
December 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2004 
rating decision of VA Regional Office (RO) in Houston, Texas, 
which denied service connection a lumbar spine condition on 
the basis of aggravation.  

In October 2008, and August 2009, the Board remanded the 
claim for additional development.  


FINDING OF FACT

The Veteran's hemivertebrae at L5 with wedging on the right 
side, and scoliosis, are congenital defects; they were not 
subject to a superimposed injury during service; a 
preexisting lumbar spine disorder was not aggravated by 
service.  


CONCLUSION OF LAW

A lumbar spine disability was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he had pre-existing low back 
disability, and that the rigors of service aggravated his 
condition beyond normal progression of the disease process 
such that service connection is warranted on the basis of 
aggravation.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9 (2009).  

The Veteran's service treatment records show that in March 
1970, he was treated for complaints of intermittent low back 
pain "for several years."  The report indicates that there 
was no injury, and that an X-ray revealed congenital hemi-
vertebrae at L5 with wedging on the right side.  The 
diagnosis was hemi-vertebrae.  In November 1970, the Veteran 
was treated for complaints of a two-year history of low back 
pain.  On examination, there was a left deviation at the mid-
lumbar level.  The impression was congenital lumbar spine 
deformity with secondary back pain.  An associated X-ray 
report notes a congenital vertebrae at L5 with wedge on right 
side and resultant list of spine to the right.  A 
contemporaneously dated chest X-ray report notes, "EM 
(enlisted man) is being processed for separation because of 
scoliosis dorsal lumbar."  The service medical records do 
not include either a Medical Evaluation Board report, or a 
separation examination report.   

The Veteran's discharge (DD Form 214) notes a separation code 
of 277, and "Physical disability EPTS" (existed prior to 
service).  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1990 and 2010.  This 
evidence shows that in November 1994, the Veteran first 
received treatment for low back pain.  A May 1995 private X-
ray report contains an impression of congenital anomaly at 
L5, with a wedge-shaped vertebra, secondary levoscoliosis and 
degenerative changes at L3-4, and L4-5.  A private magnetic 
resonance imaging (MRI) study, dated in August 1995, contains 
impressions noting lower lumbar levoscoliosis and secondary 
right lateralizing osteophyte, marked degenerative disc 
disease L4-5 and moderate right asymmetric osteoarthritic 
facet disease, L5-S1, and "negative for stenosis, 
herniation, or diastematomyelia."  Overall, in 1995, his 
diagnoses included congenital scoliosis, "degenerative joint 
disease of the lumbar spine with congenital deformity - 
scoliosis and sciatica left," and "congenital hemi-vertebra 
with secondary scoliosis and degenerative arthritis,"   See 
e.g., reports from T.I.L., M.D., and J.P.M., M.D.    

Reports from the Brackenridge Hospital, dated in August 1995, 
show that the Veteran underwent a decompressive laminectomy, 
L5-S1, left, and spine instrumentation and fusion, L2 to 
sacrum.  The pre- and postoperative diagnoses were congenital 
scoliosis, lumbar spine.  Thereafter, through 1996, he 
received multiple treatments for lumbar spine symptoms, with 
multiple notations of congenital scoliosis.  

The next relevant medical evidence is dated about 13 years 
later.  It consists of reports from the Central Texas Pain 
Institute (CTPI), dated between 2008 and 2009.  This evidence 
shows treatment for complaints of low back and right hip 
pain, with radiation into the lower extremities, and 
assessments that included chronic low back pain, 
lumboradiculopathy, myofascial syndrome, muscle spasm, and 
status post spinal cord stimulator implantation.  

A VA examination report, dated in February 2010, shows that 
the Veteran complained of increasing mid- and low back pain, 
stiffness with prolonged sitting, increased pain in the 
buttocks, and posterior leg to include the knee.  The 
examiner summarized the Veteran's relevant history, and noted 
that his C-file had been reviewed.  On examination, the 
Veteran had a fairly short, intense scoliosis of the lumbar 
vertebra from L2 to the sacrum with the apex of the curve at 
the L4-5 interspace pointing to the left, with a hemivertebra 
fairly acute wedge of L5, and the presence of fixation 
hardware, and evidence of degenerative disc disease with 
narrowing of the space at L1 and L2, and evidence of bony 
fusion from L2 to the sacrum.  The diagnosis noted a 
congenital hemivertebra with accompanying scoliosis of the 
lumbar spine that had been surgically repaired, and probable 
advancing neural foraminal stenosis at L3-L5.  In response to 
the question of whether the Veteran's hemivertebra at L5 with 
scoliosis existed prior to service, the examiner stated:

This particular condition, specifically 
the hemivertebra type of defect exists at 
birth and the resulting scoliosis 
develops fairly quickly, in the first 
three to seven years of life.  So there 
can be no question that the condition 
existed prior to his entering service.  
The Veteran's present complaints of 
increasing back and leg pain are, as 
previously mentioned, the sequalae of the 
surgery which he had done in 08/1995.  He 
is having symptoms consistent both with 
degenerative disc disease of L1 and 2 
which is the level above his fusion and 
the level that the stress will be focused 
because of the fusion and he is also 
having symptoms of a neural foraminal 
stenosis which is clearly a consequence 
of the bony fusion from L2 to S1.  It is 
unlikely that this veteran's back 
condition was increased or aggravated as 
a result of his military service.  There 
is no documentation in the military 
medical records of any back problems 
until the month prior to his discharge.  
At this time, according to the medical 
history, he reported that his pain was 
intermittent and it had been present 
relatively unchanged for several years.  
As he had only been in the Army for 
thirteen months, this is strongly 
suggestive that his back difficulties 
existed prior to service and had been 
essentially unchanged up to that point.  
Any progression of this particular 
condition would have been expected as 
part of the natural history of the 
disease.

The examiner went on to state, "It is my opinion that his 
current difficulties are most likely of a post-service onset 
and a direct consequence of the extensive surgical fixation 
which he had performed in 1995."

A lay statement from the Veteran's spouse, dated in May 2009, 
shows that she states that she has known the Veteran since 
1967, and that they have been married since 1971.  She states 
that prior to service the Veteran was active in sports, and 
did not complain of back pain, and that he developed back 
pain during service.    

The Veteran's July 1969 entrance examination report shows 
that his spine was clinically evaluated as normal.  In an 
associated "report of medical history," he denied a history 
of recurrent back pain.  Given the foregoing, a lumbar spine 
disorder was not "noted" upon entrance to service, and the 
presumption of soundness applies.  See Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994).  

In this case, there are no relevant preservice records of 
treatment in the record.  However, the Veteran's service 
treatment reports show that he gave a history of back pain 
that had existed for several years.   He is competent to 
report the presence of observable symptomatology.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In addition, his 
discharge indicates that he was discharged for a condition 
that was determined to have existed prior to service, the 
post-service medical reports contain many notations of 
congenital hemi-vertebra, and secondary/congenital scoliosis, 
and the February 2010 VA examination report shows that the 
examiner concluded that the Veteran's hemivertebra at L5, and 
his scoliosis, were both congenital.  See generally Miller v. 
West, 11 Vet. App. 345, 348 (1998) (determination of the 
existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 
2000) (determination of the existence of a pre-existing 
condition may be supported by a later medical opinion based 
upon statements made by a veteran about the pre-service 
history of his/her condition).  

Given the foregoing, the Board finds that there is clear and 
unmistakable evidence to rebut the presumption of soundness.  
VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A preexisting injury or disease has not demonstrated 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990) (emphasis added).  VA's General Counsel has 
also expressly stated that the terms "disease" and "defects" 
must be interpreted as being mutually exclusive.  The term 
"disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  Id.  

The Board finds that the claim must be denied.  Service 
connection may not be granted for congenital defects, and 
there is no competent evidence to show that the Veteran's 
hemivertebra at L5, or his scoliosis, were subject to a 
superimposed disease or injury as the result of his active 
military service.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 
(2004).  In this regard, the nature of the demonstrated 
congenital disorders, to include the notations of an 
"anomaly" and a "deformity" in the medical reports, shows 
that they involve irregularities in the bones of the lumbar 
spine, and warrants the conclusion that they are structural 
or inherent abnormalities or conditions that are more or less 
stationary in nature, are congenital "defects," and are not 
congenital "diseases."  See e.g., November 1970 X-ray 
report; May 1995 X-ray report; May 1995 ABJC report; 
VAOPGCPREC 82-90.  

Furthermore, even if the Board were not to treat the 
Veteran's hemivertebra at L5, and his scoliosis, as 
"defects," the evidence would still not warrant a grant of 
the claim, as the evidence clearly and unmistakably shows 
that these conditions were not aggravated by service.  The 
Veteran's service treatment reports do not show any trauma to 
the lumbar spine.  They show treatment for low back pain 
symptoms in November 1970, with no findings noting 
aggravation, or additional damage to, his congenital lumbar 
spine defects, nor do they note lumbar spine damage in 
addition to his congenital lumbar spine defects.  Jensen; 
Hunt.  As for the post-service medical evidence, the earliest 
of treatment for low back symptoms is dated no earlier than 
1994, which is about 23 years after separation from service.  
In addition, a number of notations in the post-service 
private medical evidence weigh against a finding of inservice 
aggravation, to the extent that they show that the Veteran 
reported that his low back symptoms were only intermittent in 
nature, and/or had only slowly progressed, over the 25 years 
following service.  See May 1995 report from Austin Bone and 
Joint Clinic(ABJC) (noting "some intermittent back pain for 
the last 20 years and probably has had more back pain in the 
last two years"); June 1995 report from T.I.L., M.D. (noting 
a first diagnosis in 1970, with subsequent "intermittent low 
back pain through the years, has never had any treatment or 
any very significant problem"); August 1995 reports from 
Brackenridge Hospital (noting that the Veteran reported that 
he was diagnosed with scoliosis at about age twenty, and that 
he "has had slowly progressing increasing low back pain 
which has gotten much worse in recent months") (two similar 
notations); February 2010 VA examination report (noting a 
history of intermittent back symptoms following service, 
until about 1992).  Finally, the February 2010 examiner 
concluded that the Veteran's  hemivertebrae at L5, and his 
scoliosis, were congenital in nature, and that they were not 
aggravated by his service.  There is no countervailing, 
competent opinion of record.  The Board further finds that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. § 
1153 and 38 C.F.R. § 3.306(b) is unnecessary, as the Board 
has found by clear and unmistakable evidence that the 
Veteran's preexisting lumbar spine disorders were not 
aggravated by service in order to reach the conclusions as 
set forth above regarding the presumption of soundness.  VA's 
General Counsel found that such a finding would necessarily 
be sufficient to rebut the presumption of aggravation under 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.  Given the 
foregoing, the evidence clearly and unmistakably shows that 
the Veteran's hemivertebra at L5, and his scoliosis, were not 
aggravated by service.  

As a final matter, there is no evidence to show that 
arthritis of the lumbar spine was present to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
Board therefore finds that the preponderance of the evidence 
is against the claim, and that the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

With respect to the Veteran's own contentions, and his 
spouse's statement, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a 
hemivertebra at L5, and scoliosis, preexisted the Veteran's 
service, and were aggravated thereby.  To the extent that he 
asserts that he had lumbar spine symptoms at any particular 
point in time, the Veteran's statements are competent 
evidence to show that he experienced these symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; if the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, laypersons do not have the requisite skills, 
knowledge, or training, to be competent to provide an opinion 
as to aggravation of the Veteran's preexisting bilateral 
hemivertebra at L5, or scoliosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this regard, the Board 
acknowledges that the absence of any corroborating medical 
evidence to support his assertions does not render an 
appellant's statements incredible in and of itself, however, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting 
that lay evidence can be competent to establish a diagnosis 
when a layperson is competent to identify the medical 
condition).  In this case, the Veteran's service treatment 
reports and post-service medical records have been discussed.  
There is no competent opinion of record in support the claim, 
and a VA examiner has concluded that the claimed congenital 
conditions were not aggravated by service.  Given the 
foregoing, the Board finds that the service treatment 
reports, and the post-service medical evidence, outweigh the 
Veteran's contentions, and the lay statement, to the effect 
that the claimed condition was aggravated by the Veteran's 
service.  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2006.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  In this regard, to the extent that 
the Board remanded the claim in 2008 to attempt to obtain any 
Medical Evaluation Board MEB) reports, in the February 2010 
VA examination report, the Veteran stated that he declined to 
meet with a MEB, and that he was discharged without an MEB 
being conducted.  The RO has obtained the Veteran's VA and 
non-VA medical records.  

The Veteran has been afforded an examination, and an 
etiological opinion has been obtained.  The examination 
report indicates that it was based on a review of the 
Veteran's C- file, and the Veteran's pre-service, service, 
and post-service history were summarized.  An examination was 
performed, and detailed findings are included in the report.  
The examiner determined that the Veteran's hemivertebra at 
L5, and his scoliosis, are congenital conditions that 
preexisted his service, and that they were not aggravated by 
his service, and the opinion is accompanied by a sufficient 
rationale.  Given the foregoing, there is no basis to find 
that this report is inadequate, or that a remand for another 
opinion is required.  See 38 C.F.R. § 3.159(d) (2009); 
Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); 
Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


